                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

ANETRA LEWIS,                    *
                                 *
      Plaintiff,                 *
                                 *
vs.                              * CIVIL ACTION NO. 20-00468-KD-B
                                 *
ANDREW M. SAUL,                  *
Commissioner of Social           *
Security,                        *
                                 *
      Defendant.                 *


                               ORDER

      After due and proper consideration of the issues raised,

and there having been no objections filed, the report and

recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(l) and dated June 24, 2021 (Doc. 21), is ADOPTED as the

opinion of this Court.

      DONE this 12th day of July 2021.


                               s/ Kristi K. DuBose
                               KRISTI K. DuBOSE
                               CHIEF UNITED STATES DISTRICT JUDGE
